Exhibit 10.16

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT OF 1934.

Patent Purchase and Assignment Agreement

By and between

1. TecLic Technical Licenses GmbH (formerly BetaResearch Gesellschaft für
Entwicklung und Vermarktung digitaler Infrastrukturen mbH)

Koenigstrasse 1

D-01097 Dresden

Germany

– “TecLic” or “ASSIGNOR” –

and

2. ActivIdentity Corporation (formerly ActivCard Corp.)

6623 Dumbarton Circle

Fremont, California 94555

USA

– “ActivIdentity” or “ASSIGNEE” –

– Together the “Parties” (individually the “Party”) –

WHEREAS, TecLic is the owner of the entire right, title and interest in and to
US Patent No. * * *; corresponding EU Patent * * * nationalized in Germany * *
*, France * * *, Great Britain * * * and Austria * * *; Russian Patent No. * *
*; South African Patent No. * * *; and pending Malaysia Patent Application No. *
* * (respectively, the “US Patent,” the “EU Patent,” the “Germany Patent,” the
“Great Britain Patent,” the “France Patent,” the “Austria Patent,” the Russia
Patent,” the “South Africa Patent” and the “Malaysia Patent Application,”
respectively, and together, the “Patents”).

WHEREAS, presently, the title of all of the Patents is in the former corporate
name of TecLic, i.e., all of the Patents currently are titled under TecLic’s
former corporate name, i.e., “BetaResearch Gesellschaft für Entwicklung und
Vermarktung digitaler Infrastrukturen mbH” (“BetaResearch”), and TecLic has
provided to ActivIdentity formal proof of the legal identity of BetaResearch by
certified excerpts of the register of commerce of Munich and Dresden, Germany,
copies of which are attached hereto and made a part hereof, designated Exhibits
A and B.

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and the covenants as
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

 

1. Sale of the Patents

 

  a. TecLic, by these presents, does hereby sell, assign and transfer unto
ActivIdentity, and ActivIdentity does hereby purchase and accept from TecLic,
the entire right, title and interest in and to the Patents (as defined above),
any patent issuing on the Malaysian Patent Application, and any divisionals,
continuations, continuations in part, extensions and reissues thereof, under
such terms and conditions as hereinafter set forth.

 

  b. The individual purchase prices of the Patents conveyed herein (each, an
“Individual Purchase Price”) shall consist of the following amounts:

 

  i. * * * for the US Patent;

 

  ii. * * * for the EU Patent, including the Germany Patent, Great Britain
Patent, France Patent and Austria Patent;

 

  iii. * * * for the Russia Patent;

 

  iv. * * * for the South Africa Patent; and

 

  v. * * * for the Malaysia Patent Application and each Patent issuing thereon.

 

  c. The total purchase price thus amounts to Euro * * * (in words: Euro * * *)
(the “Total Purchase Price”).

 

  d. The Total Purchase Price is due and payable within two (2) weeks after
execution of this agreement (the “Agreement”) by both Parties and payable net
and without any bank fees to the following bank account of TecLic:

Commerzbank München

Account No.: 296 00 86

Bankleitzahl: 700 400 41

Swift Code: COBADEFF700

The payment obligation shall be deemed satisfied only if payment of the Total
Purchase Price is made to the bank account provided in this Section 1.d (the
“Account”). No later than one (1) German business day after TecLic’s receipt of
confirmation from Commerzbank München that the Total Purchase Price has been
posted to the Account, TecLic shall acknowledge safe receipt of the Total
Purchase Price by facsimile notice to ActivIdentity, to the attention of
Mr. Thomas Jahn.

 

  e. If the Total Purchase Price has not been paid in total within three
(3) weeks after execution of this Agreement by both Parties (the “Three-Week
Deadline”), TecLic shall be entitled to terminate this Agreement by facsimile
notice to ActivIdentity to the attention of Mr. Thomas Jahn. TecLic shall
deliver such notice no later than one (1) week following the Three-Week
Deadline. At its sole discretion, TecLic may, by written notice to
ActivIdentity, elect to extend the Three-Week Deadline, in which case, TecLic
shall have an additional one (1) week beyond any such extension to terminate
this Agreement if the Total Purchase Price has not been paid within the extended
Three-Week Deadline. If TecLic terminates this Agreement in accordance with this
Section 1.e, TecLic shall immediately refund to ActivIdentity any and all
payments made by ActivIdentity, regardless of whether such payments were made
before or after the Three-Week Deadline.

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

2



--------------------------------------------------------------------------------

2. Covenants, Warranties and Limitation of Liability

 

  a. TecLic covenants, warrants and agrees that: (i) TecLic has the exclusive
right to sell, assign and transfer the entire right, title and interest in and
to the Patents to be conveyed herein; (ii) TecLic is the sole legal owner of the
Patents and the Patents have neither been assigned nor pledged to a third party
and are free of any and all encumbrances; (iii) TecLic is entitled and has the
authority to assign the Patents to ActivIdentity; (iv) all of the Patents are in
full force and effect and all payments and requested actions to patent offices
to which the Patents pertain have been made and satisfied to maintain in force
the Patents at the time of execution of this Agreement; and (v) TecLic shall not
assign or pledge the Patents to a third party following the execution of this
Agreement. Nothing contained herein shall constitute a representation or
warranty by TecLic that the Malaysia Patent Application has issued or will
issue. TecLic hereby indemnifies and agrees to hold ActivIdentity harmless from,
against, and in respect of, and shall, on demand and upon presentation to TecLic
of proof thereof, reimburse ActivIdentity for any and all losses, liabilities or
damages suffered or incurred by ActivIdentity (a) by reason of any untrue
representation, breach of warranty or non-fulfillment of any covenant by TecLic
contained herein or in any certificate, document or instrument delivered to
ActivIdentity pursuant hereto or in connection herewith or (b) which would not
have been suffered or incurred if such representation were true and not breached
or if such covenant were fully performed. Each representation, warranty,
indemnity, covenant and agreement made by TecLic or ActivIdentity in this
Agreement shall survive the closing of this Agreement.

 

  b. The Parties hereby agree that all costs associated with assigning and
transferring the Patents to ActivIdentity shall be borne solely by
ActivIdentity.

 

  c. UPON EXECUTION OF THE SALE, ASSIGNMENT AND TRANSFER OF THE PATENTS AS
PROVIDED HEREIN, THE PATENTS SHALL BE PROVIDED “AS IS” TO ASSIGNEE. ASSIGNEE HAS
THOROUGHLY EXAMINED THE PATENTS AND SHALL ACCEPT THEM “AS IS”. EXCEPT AS
EXPRESSLY PROVIDED FOR IN THIS AGREEMENT, ASSIGNOR DISCLAIMS ALL WARRANTIES,
EXPRESS OR IMPLIED, WITH REGARD TO THE PATENTS AND THIS AGREEMENT, INCLUDING THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND
ANY WARRANTIES OF NON-INFRINGEMENT OR ANY WARRANTIES ARISING FROM COURSE OF
DEALING OR USAGE IN TRADE.

 

  d. UNDER NO CIRCUMSTANCES SHALL ANY LIABILITY OR INDEMNITY OBLIGATION OF
TECLIC OR ACTIVIDENTITY EXCEED THE INDIVIDUAL PURCHASE PRICE OF ONE OR MORE OF
THE PATENTS THAT IS OR ARE THE SUBJECT OF THE DISPUTE INVOLVING SUCH LIABILITY
OR INDEMNITY OBLIGATION.

 

  e. THIS AGREEMENT IS NOT AND SHALL NOT BE CONSTRUED TO CONSTITUTE A LICENSE,
EXPRESS OR IMPLIED, TO ANY OTHER TECLIC OR BETARESEARCH INTELLECTUAL PROPERTY.
NOTWITHSTANDING THE FOREGOING, TECLIC AGREES THAT IT WILL NOT ASSERT ANY OF ITS
EXISTING PATENTS NOT ASSIGNED HEREIN AGAINST ACTIVIDENTITY FOR PRACTICING AN
INVENTION COVERED BY THE CLAIMS OF THE PATENTS ASSIGNED HEREIN.

 

3. Assignment of the Patents

 

  a.

Simultaneously with the execution of this Agreement, TecLic shall execute and
deliver to ActivIdentity such documents and instruments as ActivIdentity shall
request (the “National Assignment Documents”), the forms of which are set out in
Annex 1 a)—c) attached hereto, to request the commissioners of the United States
Patent and Trademark Office, the European Patent Office and the other national
patent offices wherein the Patents were issued or are pending (a “National
Patent Authority”), whose duty is to issue patents or other evidence or forms of
industrial property protection

 

3



--------------------------------------------------------------------------------

 

on applications as aforesaid, to issue the same to ASSIGNEE, its successors,
legal representatives and assigns, in accordance with the terms of the
applicable National Assignment Document. ASSIGNEE shall bear all costs related
to the execution and registration of the National Assignment Documents. TecLic
agrees that it will execute and deliver to ActivIdentity any and all additional
documents and/or instruments that may be reasonably requested by ActivIdentity
and necessary to vest full and complete legal and equitable title to the Patents
in ActivIdentity, without further consideration than now paid, but at the
expense of ActivIdentity, its successors or assigns.

 

  b. Upon execution of the National Assignment Documents by TecLic, such
documents shall be placed in escrow with Tobias von Tucher of the law firm
White & Case LLP, to be released to ActivIdentity or Cabinet JP COLAS, as
directed by those parties, upon confirmation of payment by ActivIdentity of the
Total Purchase Price, in accordance with Section 1.d of this Agreement. If the
National Assignment Documents are released to Cabinet JP COLAS, such release
shall be addressed as follows:

Cabinet JP COLAS

37, avenue Franklin D. Roosevelt

75008 Paris

France

Attention: Jean-Pierre Colas

Fax: + 33 (0)1 45 61 91 98

 

  c. Under the condition precedent of having received the Total Purchase Price
in full within the time period set forth in Section 1.d of this Agreement,
TecLic hereby assigns the Patents to ActivIdentity, which accepts such
assignment.

 

  d. The Parties agree that the full title to the Patents shall be transferred
to the ASSIGNEE upon: (i) execution of this Agreement by both Parties;
(ii) execution by TecLic of the National Assignment Documents; and (iii) payment
by ActivIdentity of the Total Purchase Price to TecLic. TecLic shall instruct
the patent attorneys listed in Annex 2 attached hereto to receive their
instructions with respect to the Patents from Cabinet JP Colas from the date of
assignment of the Patents.

 

  e. From the date of assignment of the Patents, ActivIdentity shall be entitled
to enforce the Patents and recover damages for past, present and future
infringements thereof. At the request of ActivIdentity, TecLic shall provide
reasonable support to ActivIdentity in any action concerning the Patents that is
initiated by ActivIdentity, including using its best efforts to obtain the
reasonable support of Mr. Thomas Hagn (“Hagn”). In such event, ActivIdentity
shall, and upon presentation to ActivIdentity of proof thereof, pay all costs,
fees and any expenses of any kind incurred by TecLic or Hagn in full and in
advance to TecLic and Hagn respectively. In addition, ActivIdentity shall
defend, indemnify and hold harmless TecLic and Hagn from any claims,
counterclaims and costs incurred in any way related to the enforcement of the
Patents.

 

4. Notices

 

  a. Every notice given or required to be given under this Agreement (a
“Notice”) shall be in writing and in the English language. A Notice shall, in
the case of a recipient being a company, be sent to the office where the company
is registered from time to time.

 

  b. Every Notice shall be sent by courier, or by prepaid airmail or by
facsimile transmission. Every Notice shall be addressed as follows:

As to TecLic:

White & Case LLP

Königstraße 1

01097 Dresden

Germany

 

4



--------------------------------------------------------------------------------

Attention: Dr. Axel Bauer, Esq.

Fax: +49 351 8888-191

As to ActivIdentity:

ActivIdentity Corporation

6623 Dumbarton Circle

Fremont, California 94555

USA

Attention: Mr. Thomas Jahn

Fax: +1 510 574 0101

 

  c. A Notice shall be deemed effective as of the date of dispatch, provided it
is dispatched on a normal business day in its country of origin (a “Business
Day”); otherwise, a Notice shall be deemed effective as of the next Business
Day.

 

  d. In proving service of Notice, it shall be sufficient to prove that delivery
was made or that the envelope containing the Notice was properly addressed and
posted either by prepaid first class recorded delivery post or by prepaid
airmail, as the case may be, or that the sender’s facsimile transmission report
confirmed receipt.

 

5. General

 

  a. None of the rights or obligations of a Party under this Agreement may be
assigned or transferred without the prior written consent of the other Party.

 

  b. This Agreement and the documents referred to herein constitute the entire
agreement between the Parties relating to the subject matter hereof, and
supersede all previous agreements between the Parties relating to such subject
matter. There shall be deemed to be comprised in this Agreement all letters and
acknowledgements exchanged between ActivIdentity and TecLic contemporaneously
with and expressed to be ancillary to this Agreement.

 

  c. Each Party confirms that, in agreeing to enter into this Agreement, such
Party has not relied on any representation, warranty, collateral contract or
other assurance except those set out in this Agreement. To the extent any
previous representation, warranty, collateral contract or assurance was made to
or with a Party, that Party waives all rights and remedies with respect thereto.
However, nothing in this clause shall limit or exclude liability for fraud.

 

  d. The express rights and remedies provided in this Agreement do not exclude
any other rights and remedies provided by law, except to the extent that the
rights and remedies of a Party are expressly excluded or restricted by the terms
of this Agreement.

 

  e. Any variation or waiver of any terms of this Agreement shall not be binding
unless set out in writing, expressed to amend this Agreement and signed by or on
behalf of ActivIdentity and TecLic.

 

  f. If any provision of this Agreement, or any part of a provision of this
Agreement, is found to be illegal, invalid or unenforceable, the remaining
provisions, or the remainder of the provision concerned, shall continue in
effect and the illegal, invalid or unenforceable provision shall be replaced by
a provision which ActivIdentity and TecLic would have agreed upon should they
have known about such deficiency.

 

  g. Any date or period mentioned in this Agreement may be extended by agreement
between ActivIdentity and TecLic. However, as regards any date or period
(whether or not extended by agreement), time shall be of the essence of this
Agreement.

 

  h.

Neither of the Parties shall at any time make any announcement of this
transaction or disclose any term of this Agreement, or of any document referred
to in this Agreement, without the prior written approval

 

5



--------------------------------------------------------------------------------

 

of the other Party except to the extent that such information is already
lawfully in the public domain. The Parties shall each use their best efforts to
keep the terms of this Agreement and the documents referred to herein, which are
not already lawfully in the public domain from time to time, strictly
confidential. Despite the above, a Party shall be entitled to make any
announcement or disclosure which is imposed on that Party (or on any holding
company of that Party) by law or by the rules of any regulatory body to which
that Party (or holding company) is subject, but the Parties shall, as far as
practicable, consult with one another prior to making such announcement or
disclosure regarding the form of such announcement or disclosure. Nothing in
this Section 5.h shall be interpreted as prohibiting ActivIdentity from
presenting or producing this Agreement to or before a National Patent Authority
whenever necessary for registering the assignment of one of the Patents in the
corresponding country in the event that the National Patent Authority deems the
relevant National Assignment Document unsuitable. In such a case, ActivIdentity
will use its best efforts to preserve the confidentiality of the payment terms
under this Agreement, including, as appropriate, by redacting such terms from
the document before submitting them to any National Patent Authority.

 

  i. This Agreement may be executed in any number of counterparts and all the
counterparts when taken together will constitute one agreement. Each Party may
enter into this Agreement by executing a counterpart.

 

  j. Each individual signing this Agreement on behalf of a Party represents that
he has been fully empowered by that Party to execute this Agreement, that all
necessary action to authorize execution of this Agreement by him has been taken
by such Party, and that the Party on whose behalf he executes this Agreement has
full authority, power and capacity to enter into this Agreement and that all
necessary actions have been taken to enable that Party lawfully to enter into
this Agreement.

 

6. Applicable Law, Jurisdiction

 

  a. This Agreement shall be governed by, and construed in accordance with, the
laws of the Federal Republic of Germany.

 

  b. The Parties irrevocably consent to the exclusive jurisdiction and venue of
courts located in Munich, Federal Republic of Germany in connection with any
dispute or action relating to this Agreement.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, ASSIGNOR has caused this Patent Purchase and Assignment
Agreement to be duly executed by its duly authorized officer on the date set
forth below.

 

TECLIC TECHNICAL LICENSES GMBH By:   Dr. Axel Bauer, Geschäftsführer (CEO)  
/S/    AXEL BAUER         Date:   July 6, 2006

FEDERAL REPUBLIC OF GERMANY

On this 6th day of July 2006, before me the undersigned, a Notary Public for the
Federal Republic of Germany, personally appeared Dr. Axel BAUER, personally
known to me to be the person whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

Witness my hand and official seal.

 

    Signature of Notary

 

7



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, ASSIGNEE has caused this Patent Purchase and Assignment
Agreement to be duly executed by its duly authorized officer on the date set
forth below.

 

ACTIVIDENTITY CORPORATION By:   Thomas Jahn, Chief Operating Officer (COO)  
/S/    THOMAS JAHN         Date:   July 6, 2006

On this 6th day of July 2006 before me the undersigned, a Notary Public for the
Federal Republic of Germany, personally appeared Mr. Thomas JAHN, proved to me
on the basis of satisfactory evidence to be the person whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.

Witness my hand and official seal.

 

    Signature of Notary

 

8



--------------------------------------------------------------------------------

Annex 1 a

ASSIGNMENT

WHEREAS, TecLic Technical Licenses GmbH, a Gesellschaft mit beschränkter Haftung
organized and existing under and by virtue of the laws of the Federal Republic
of Germany and having a principal place of business at Koenigstrasse 1, D-01097
Dresden, Germany, formerly known as BetaResearch Gesellschaft für Entwicklung
und Vermarktung digitaler Infrastrukturen mbH of Unterföhring (Germany), the
change of Corporate name and address of which has been recorded with the German
Register of Commerce, as per excerpt annexed therewith, designated,

(hereinafter “ASSIGNOR”)

is the present owner of the entire right title and interest in and to United
States Patent No. * * *, issued on * * *, entitled “* * *” (the “Patent”); and

WHEREAS, ActivIdentity Corporation, a corporation organized and existing under
and by virtue of the laws of the State of Delaware, United States of America
(U.S.A.), and having a principal place of business at 6623 Dumbarton Circle, in
the City of Fremont, and State of California 94555, U.S.A.,

(hereinafter “ASSIGNEE”)

desires to obtain the entire right, title and interest in and to the Patent and
the inventions described and claimed therein for its own use and behalf and for
its legal representatives, successors and assigns,

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, ASSIGNOR, by these presents,
does hereby sell, assign, and transfer, unto ASSIGNEE, the entire right, title
and interest in and to US Patent No. * * * (including any reissues, divisionals,
continuations and continuations-in-part thereof), along with the right to
recover for past and future infringement thereof, and further including: all
income, royalties, and damages hereafter due and/or payable to ASSIGNOR,
including all rights to sue for past, present and future misappropriations
thereof, and all rights corresponding to any of the above throughout the world.

Authority is hereby given to the holder of an original copy of the present
confirmative agreement for having recorded on the US Register for Patents the
assignment, and the previous change of Corporate name and address of the
ASSIGNOR as well.

[Signature Pages to Follow]

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

9



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, ASSIGNOR has caused this Patent Assignment Agreement to be
duly executed by its duly authorized officer on the date set forth below.

 

TecLic Technical Licenses GmbH By:      Name:   Axel BAUER Title:  
Geschäftsführer (CEO) Date:     

FEDERAL REPUBLIC OF GERMANY

On this 6th day of July 2006, before me the undersigned, a Notary Public for the
Federal Republic of Germany, personally appeared Dr Axel BAUER, personally known
to me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

Witness my hand and official seal.

 

    Signature of Notary

 

10



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, ASSIGNEE has caused this Patent Assignment Agreement to be
duly executed by its duly authorized officer on the date set forth below.

 

ActivIdentity Corporation By:      Name:   Thomas Jahn Title:   Chief Operating
Officer (COO) Date:     

On this 6th day of July 2006, before me the undersigned, a Notary Public for the
Federal Republic of Germany, personally appeared Thomas JAHN, personally known
to me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

Witness my hand and official seal.

 

    Signature of Notary

 

11



--------------------------------------------------------------------------------

Annex 1 b

 

ASSIGNMENT

CONFIRMATIVE AGREEMENT

BETWEEN THE UNDERSIGNED

the Assignor

TecLic Technical Licenses GmbH

Koenigstrasse 1

D-01097 Dresden

Germany

formerly known as BetaResearch Gesellschaft für Entwicklung und Vermarktung
digitaler Infrastrukturen mbH, of Unterföhring (Germany),

the change of Corporate name of which is recorded with the German Register of
Commerce, as per excerpt annexed therewith,

ON THE ONE PART,

AND

the Assignee,

ActivIdentity Corporation

6623 Dumbarton Circle

Fremont, California 94555

U.S.A.

ON THE OTHER PART,

WHEREAS

By separate Patent Purchase and Assignment Agreement executed on the same date
as this agreement, the Assignor assigned to the Assignee the following patents,
patent application and any patent issuing on such patent application:

 

CONTRAT CONFIRMATIF

DE CESSION

ENTRE LES SOUSSIGNEES

le Cédant,

TecLic Technical Licenses GmbH

Koenigstrasse 1

D-01097 Dresde

Allemagne

préalablement dénommée BetaResearch Gesellschaft für Entwicklung und Vermarktung
digitaler Infrastrukturen mbH, de Unterföhring (Allemagne),

lequel changement de dénomination sociale est inscrit au Registre du Commerce
allemande, selon l’extrait ci-annexé,

D’UNE PART,

ET

le Cessionnaire,

ActivIdentity Corporation

6623 Dumbarton Circle

Fremont, California 94555

U.S.A.

D’AUTRE PART,

ETANT ENTENDU QUE

Par Accord d’Achat et de Cession de Brevets séparé signé le même jour que le
présent contrat, le Cédant a cédé au Cessionnaire les brevets, demande de brevet
et tout brevet issu de ladite demande de brevet, suivants :

 

12



--------------------------------------------------------------------------------

•   national patents issued or to be issued from the European Patent No. * * *,
i.e.

 

  •   Germany Patent * * *,

 

  •   France Patent * * *,

 

  •   Great Britain Patent * * *, and

 

  •   Austria Patent * * *;

 

•   Russia Patent No. * * *;

 

•   South-Africa Patent No. * * *;

 

•   US Patent No. * * *;

 

•   Malaysian Patent Application No. * * *.

NOW, THEREFORE, IN CONSIDERATION

Of good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1°-

The Assignor hereby confirms, ratifies and acknowledges the assignment and the
transfer onto the Assignee, who accepts, of all his rights on said Patents.

2°-

This agreement is made for the purpose of carrying out the above mentioned
Patent Purchase and Assignment Agreement, and shall not modify any terms
thereof.

3°-

Authority is hereby given to the holder of an original copy of the present
confirmative agreement for having recorded with each appropriate agency of any
country in which any and all of the Patents have issued or have been registered
the assignment, and the previous change of Corporate name and address of the
Assignor as well.

 

•   brevets nationaux issus ou qui seront issus du Brevet Européen n° * * *, à
savoir :

 

  •   brevet allemand * * *,

 

  •   brevet français * * *,

 

  •   brevet britannique * * *,

et

 

  •   brevet autrichien * * *;

 

•   brevet russe n° * * *;

 

•   brevet sud-africain n° * * *;

 

•   brevet US n° * * *;

 

•   demande de brevet en Malaisie n° * * *.

IL A ETE PAR LES PRESENTES, EN CONTREPARTIE

De bonne et valable contrepartie, dont les présentes constituent quittance,
convenu par les parties ce qui suit:

1°-

Le Cédant par les présentes confirme, ratifie et reconnaît la cession et le
transfert au Cessionnaire, qui accepte, de tous les droits qu’il possède sur ces
brevets.

2°-

Le présent contrat est établi en application de l’Accord d’Achat et de Cession
de Brevets mentionné ci avant et ne modifie pas les termes de ce dernier.

3°-

Pour faire inscrire la présente cession, ainsi que le changement de dénomination
et adresse du Cédant préalable, auprès de chaque administration appropriée
existante dans tous les pays dans lesquels tous les brevets ont été délivrés ou
ont été enregistrés, tous pouvoirs sont donnés au porteur d’un original des
présentes.

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

13



--------------------------------------------------------------------------------

Made at

this

in eight exemplars

 

TecLic Technical Licenses GmbH By:   Axel BAUER Title:   Geschäftsführer (CEO)
ActivIdentity Corporation By:   Thomas JAHN Title:   Chief Operating Officer
(COO)

 

fait à

Le

en huit exemplaires

 

TecLic Technical Licenses GmbH Par:   Axel BAUER Titre:   Geschäftsführer (CEO)
ActivIdentity Corporation Par:   Thomas JAHN Titre:   Chief Operating Officer
(COO)

 

14



--------------------------------------------------------------------------------

Annex 1 c

RUSSIAN FEDERATION

ASSIGNMENT OF A PATENT

This Agreement is made between:

TecLic Technical Licenses GmbH

Koenigstrasse 1

D-01097 Dresden, Germany

formerly called:

BetaResearch Gesellschaft für Entwicklung und Vermarktung digitaler
Infrastrukturen mbH,

Betastrasse 1,

D-85774 Unterführing, Germany

the change of Corporate name of which is recorded with the German Register of
Commerce, as per the extract annexed therewith

(hereinafter referred to as “ASSIGNOR”), AND

ActivIdentity Corporation

6623 Dumbarton Circle

Fremont, California 94555, USA

(hereinafter referred to as “ASSIGNEE”, or if cited together, as “PARTIES”).

GENERAL PROVISIONS

ASSIGNOR holds the title and rights to the patent No. * * *

In the application No. * * *

Title: Device and method for personalizing chip cards

PARTIES HAVE AGREED ON THE FOLLOWING:

 

1. ASSIGNOR hereby assigns the rights to the subject patent to ASSIGNEE, and
ASSIGNEE accrues the right to this patent in accordance with Article 10 (5) of
the Russian Patent Law.

 

2. PARTIES have agreed on the sum of the reward and on the payment plan.

 

3. This Agreement is executed in 3 copies.

Signed at                                         
                                    ,

                                             (place)

1(Date)

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

15



--------------------------------------------------------------------------------

For and on behalf of ASSIGNOR /                                         
                            

 

                    /By:                          / Axel BAUER (signature /
                    )    

                     /Title:                     / Geschäftsführer (CEO)

For and on behalf of ASSIGNEE /                                              

 

                    /By:                          / Thomas Jahn (signature /
                    )    

                     /Title:                      / Chief Operating Officer
(COO)

 

16



--------------------------------------------------------------------------------

Annex 2

Patent Attorneys

 

Patent Country

  

Attorney Name

  

Firm

  

Address/Tel./Fax

Europe          Germany    Mr. Franz-Josef Schöniger    Betten & Resch   

Theatinerstr. 8

80333 Munich

Germany

Tel: +49-89-2 42 41 70

Fax: +49-89-2 60 78 96

France       BREVALEX   

3, rue du Doctor Lancereaux

75008 Paris

France

Tel: +33-1-53 83 94 00

Fax: +33-1-45 63 83 33

Great Britain       Venner, Shipley LLP   

20 Little Britain

London ECIA 7DH

Great Britain

Tel: +44-20-7600 4212

Fax: +44-20-7600 4188

Austria       Dipl.-Ing. Patentan-waltskanzlei Matschnig   

P.O. Box 252

1070 Vienna

Austria

Tel: +43-1-52 334 96

Fax: +43-1-52 648 86

Russia       Patentanwälte v. Füner Ebbinghaus Finck Hano   

P.O. Box 95 01 50

81517 Munich

Germany

Tel: +49-89-45 92 02

Fax: +49-89-48 20 58

USA       DLA Piper Rudnick Gray Cary US LLP   

2000 University Avenue

East Palo Alto, CA 94303

USA

Tel: +1-650-833 2000

Fax: +1-650-833 2001

South Africa    Mr. A.J.S. Dunlop    HAHN & HAHN Patent Attorneys   

Hahn Forum

222 Richard Street

Hatfield 0028 D. 219 Pretoria

South Africa

Tel: +27-27-12 342 1774 56

Fax: +27-27-12 342 3027

Malaysia       BADRI, KUHAN, YEOH & GHANDI   

Suite 44-2, 2nd Fl.

TK&G Chambers, No. 44 Jalan Kemuja

P.O. Box

Kuala Lumpur

Tel: +60-603-283 41 45

Fax: +60-603-283 52 84

 

17